Title: To Benjamin Franklin from William Lee, 13 March 1778
From: Lee, William
To: Franklin, Benjamin


Sir
March. 13. 78.
Before I quitted this place it was my wish to put the public commercial business, as far as I was empowerd, into such a train that it might be conducted with harmony and effect. I had experienced in myself that the partiality you and Mr. Deane manifested for Mr. Williams and the powers with which you thought proper to invest him had greatly impeded me in conducting the public business. Much more reason was there for apprehending the same impediment to a person of my appointment. I had a good opinion of W’s intentions, but did not think his experience equal to the discharge of the business, if he was alone.
In these circumstances I propos’d to unite Mr. Williams with Mr. Lloyd a gentleman of approvd knowlege and experience, and desird your concurrence. You chose to refuse it. Mr. Lloyd viewing the matter in the same light and being apprizd of your refusal does not chuse to undertake the business; nor can I press it.
This new embarrassment thrown in my way delays my departure, upon my other public business, to arrange things here anew. I add this new complaint to those I have already made of the embarrassments thrown upon the execution of my duty by those of the Commissioners who have taken the management of the business to themselves. The delicacy you are pleased to mention with regard to your relation Mr. Williams, as a reason for not concurring in a plan so well intended and so unexceptionable, is the less satisfactory as it is known to me and is indeed notorious to all the world, that you have not only concurrd in appointing him to a similar office, but have put near a million of the public money into his hands.
Honble B. Franklin(Copy)
